Citation Nr: 1709489	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  11-18 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertension.

2.  Entitlement to service connection for migraines, to include as secondary to service-connected menorrhagia.

3.  Entitlement to service connection for a right shoulder condition.

4.  Entitlement to service connection for a left ankle condition, to include as secondary to service-connected lumbar spine and right foot disabilities.

5.  Entitlement to service connection for a right ankle condition to include as secondary to service-connected lumbar spine, right foot, and right knee disabilities.

6.  Entitlement to service connection for radiculopathy of the bilateral upper extremities, to include as secondary to service-connected cervical spine disability.

7.  Entitlement to service connection for radiculopathy of the bilateral lower extremities, to include as secondary to service-connected lumbar spine disability.

8.  Entitlement to an increased rating in excess of 10 percent for a right foot disability.

9.  Entitlement to an increased rating in excess of 20 percent for a left knee disability.

10.  Entitlement to an increased rating in excess of 10 percent for a right knee disability.

11.  Entitlement to an increased initial rating in excess of 10 percent for a left shoulder disability.

12.  Entitlement to an increased initial rating in excess of 30 percent for menorrhagia, to include a temporary total rating (TTR) under 38 C.F.R. § 4.30 based on a need for convalescence following surgery in May 2013.

13.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

14.  Entitlement to an increased rating in excess of 20 percent for scars, post operative, right foot.

15.  Entitlement to a compensable evaluation for bunion of the left foot.

16.  Entitlement to a compensable evaluation for human papilloma virus genital warts.


REPRESENTATION

Veteran represented by:	Adam Werner, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from June 1992 to January 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010, June 2012, and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran submitted timely substantive appeals in July 2011 and July 2016.

During the pendency of the appeal, rating decisions granted increased evaluations of several issues.  Despite these grants, the Veteran has not been awarded the highest possible evaluation for each issue on appeal, which she has requested in various written statements.  Thus, the issues remain on appeal.  See also A.B. v. Brown, 6 Vet. App. 35 (1993).

In March 2016, the Veteran testified before a Decision Review Officer (DRO) at the RO.  In August 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a travel Board hearing.   Transcripts of these hearings are of record.  At the time of the August 2016 hearing, the Veteran expressed her desire to withdraw the appeal for the issues of entitlement to increased evaluations for right foot scars, a left foot disability, and human papillomavirus (HPV).  She also waived a pending DRO hearing requested in her July 2016 VA Form 9. 

This appeal was processed using the Virtual VA and Virtual Benefits Management System paperless claims processing systems. 

The issues of entitlement to service connection for migraines, a right shoulder condition, bilateral ankle conditions, and radiculopathy of the upper and lower bilateral extremities, as well as entitlement to increased evaluations for a right foot disability, bilateral knee disabilities, a left shoulder disability, and menorrhagia, to include a TTR, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In August 2016, the Veteran requested to withdraw her appeal for entitlement to increased evaluations for right foot scars, a left foot disability, and HPV. 

2.  The probative evidence of record does not demonstrate that the Veteran's hypertension was manifested by diastolic pressure of predominantly 100 or more or systolic pressure predominantly 160 or more; nor does it reflect a history of diastolic pressure predominantly 100 or more requiring continuous medication.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issues of entitlement to increased evaluations for right foot scars, a left foot disability, and HPV have been met.  38 U.S.C.A.     §§ 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).

2.  The criteria for entitlement to an initial compensable rating for hypertension are not met.  38 U.S.C.A. §§  1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.104, Diagnostic Code 7101 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The Board notes that the Veteran's disagreement is with the initial rating assigned following the grant of service connection for hypertension.  VA's General Counsel held that no further VCAA notice is required for downstream issues such as a veteran's appeal with respect to the propriety of the initially assigned rating stemming from the original grant of service connection.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, 19 Vet. App. 473 (2006).  As the Veteran in this case has appealed with respect to the initially assigned rating, additional VCAA notice is not required because the purpose the notice is intended to serve has been fulfilled.  Harman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The record reflects that VA has made reasonable efforts to obtain or assist in obtaining the records relevant to the matter decided herein.  The pertinent evidence associated with the claims consists of the service treatment records (STRs), private treatment records, VA treatment records, VA examination report, and the Veteran's statements.  Here, VA has adequately discharged its duty to locate records and afforded the Veteran notice and opportunity to submit any identified records that may be in her possession.  The Veteran has not identified any outstanding records that have not been requested or obtained.  The Board therefore finds that VA has met its duty to assist in obtaining the relevant records.

The provisions of 38 C.F.R. § 3.103(c)(2) (2016) require that a VA employee who conducts a hearing fulfill certain duties.  Here, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conduct of the hearings.  

In summary, the duties imposed by the VCAA have been considered and satisfied.   There is no additional notice that should be provided, nor is there any indication of further existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Thus, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence as appropriate and focus specifically on what the evidence shows, or fails to show, as to the hypertension claim. When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Increased rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history and reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 4.2, 4.3, 4.7, 4.10.

The Board notes that this is an initial rating case, and consideration will be given to "staged ratings" since service connection was made effective.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  Id.

Hypertensive vascular disease warrants a 10 percent rating when diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or when an individual has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  A 20 percent rating requires diastolic pressure of predominantly 110 or more or systolic pressure predominantly 200 or more; a 40 percent rating requires diastolic pressure of predominantly 120 or more; a 60 percent rating requires diastolic pressure of predominantly 130 or more.  Id.  

The Veteran asserts that her hypertension is more disabling than reflected by the current noncompensable rating.  She seeks an increased rating on the basis that without her medication, her blood pressure readings would be higher.

Turning to the evidence of record, the Veteran's treatment records document ongoing treatment for hypertension in the form of prescription medication.  

STRs did not contain a diagnosis of hypertension, although elevated readings of 136/100 in March 1998 and 145/99 in August 1998 were noted.   In September 1998, a reading of 130/91 was documented following a motor vehicle accident.  In September 2001, a reading of 130/91 was noted.  In February 2002, it was documented at 137/79 and 132/80; in November 2002, it was 121/76.  The December 2002 medical examination report upon her separation from service recorded a reading of 120/76.

Treatment records from the Syracuse VA Medical Center (VAMC) contained a diagnosis of hypertension in August 2003 with a reading of 147/97.  The diagnosis was recognized by the Sumter clinic and addressed with continuing medication.  Other readings in 2003 included: March: 141/87; May: 144/97, 137/96, and 140/90; June: 144/94; August: 129/85; September: 127/85, 120/82, 110/80, and 126/76.

February 2004 blood pressure readings were 133/78 and 120/60.  In April 2006, it was 120/90; in May 2006, it measured at 135/90.  In October 2007, her readings were 140/90 and 137/89.  In October 2008, it was 140/90 and 136/98.  A December 2008 reading was 134/87.  January 2009 readings were 132/93, 127/97 and 139/94.
In October 2009, readings were 140/90 and 130/90.  In December 2009, it was 128/87.

A February 2010 VA examination recorded readings of 115/79, 128/87, and 136/80; a regular heart rate and rhythm without murmurs was noted.  August 2010 treatment records reflected readings of 126/90 and 130/90.  Later in 2010, readings of 126/86 and 141/92 were recorded in October and December, respectively.

Her blood pressure readings in 2001 included: August: 122/82, 137/92, and 134/92; October: 115/76; and December: 110/80 and 133/63.

In January 2012, the Veteran was admitted to the emergency room; a blood pressure reading of 157/97 was noted.  Other readings in 2012 included: January: 126/81; February: 120/89; March: 114/83 and 120/89; April: 132/83; July: 135/99; August: 140/90 and 120/84; and October: 120/84 and 143/103.

In May 2013, her blood pressure was measured at 143/88, 121/74, 140/93, 111/69, 120/80, 127/85, 126/86, and 138/89 across several dates as she underwent and recovered from abdominal surgery.

The following readings were documented in 2014: March: 145/93, 134/85; April 4: 132/85, 121/87; May: 136/87; July: 130/100, 150/90; August: 133/89; October: 135/89.  In July 2014, the care provider noted that the reading was high due to pain, but that the Veteran's blood pressure was well-controlled in general.  A January 2015 reading was 131/90.

At the August 2016 Board hearing, the Veteran testified that she was on medication to address her hypertension.  She described readings on average between 120 and 130, with outliers as high as 147 and 159 on occasion. 

In this case, the evidence of record does not show that the Veteran's blood pressure readings meet the criteria for a compensable rating.  The readings reflect just three diastolic readings of 100 or more and no systolic readings of 160 or more.  Predominance is not established by three instances of an elevated reading across more than 70 evaluations and a period of over 10 years.  Further, although the Veteran currently requires continuous medication, the evidence does not demonstrate a history of diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.  Accordingly, the Board finds that the Veteran's current noncompensable rating appropriately compensates her for the severity of her disability.

The Veteran is competent to provide evidence about her disability, including symptoms experienced related to her hypertension.  See Layno v. Brown, 6 Vet. App. 465 (1994).  She is also credible to the extent that she sincerely believes she is entitled to a higher rating.  However, her competent and credible lay evidence is outweighed by the competent and credible medical evidence that evaluates the true extent of her hypertension disability.

The Board acknowledges the Veteran's assertion that without medication her blood pressure readings would be higher.  Although "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria," Jones v. Shinseki, 26 Vet. App. 56, 62 (2012), given that VA has included the effect of medication as a factor to be considered when rating hypertension, the reasoning of Jones indicates that the Board may reject the Veteran's theory of entitlement to a higher rating in this case. 

Further, while the Veteran is on medication to control her hypertension, a 10 percent rating requires that the Veteran be on medication and have a history of diastolic pressure predominantly 100 or more.  The Veteran reported that she has been on medication since approximately 2003 to control her blood pressure.  The pre-2003 blood pressure readings do not present a history of diastolic blood pressure readings predominantly 100 or higher or systolic readings predominantly 160 or higher prior to the start of medication.  In the absence of such a history, the criteria for a compensable rating are not met because, unlike other disorders in the Code of Federal Regulations, the rating criteria for hypertension explicitly contemplate the effects of medication.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Finally, the Board notes that a noncompensable rating does not mean that the Veteran's hypertension is normal.  The initial grant of service connection acknowledges that the Veteran has a hypertension disability, while the rating reflects that the degree of disability of her service-connected hypertension does not meet VA's criteria for a compensable rating.  

In summary, entitlement to a compensable disability rating for hypertension is not warranted as the Veteran does not have, and has not at any point during the appeal period, elevation of her blood pressure, either systolic or diastolic, necessary for a higher schedular rating.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.

Other Considerations

In reaching the above conclusion, the Board also has considered whether the Veteran is entitled to an increased level of compensation for the hypertension disability on an extraschedular basis.  Ordinarily, the Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993); 38 C.F.R. § 3.321(b)(1).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether a veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, a veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second inquiry, that is whether a veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected hypertension with the established criteria found in the Rating Schedule and found that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms that are not addressed by the Rating Schedule or that have not been considered by the Board in assigning the appropriate rating.  The Veteran also has not described experiencing any exceptional or unusual features of hypertension, and there is no objective evidence of any such manifestations.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for her service-connected disability.  

Accordingly, the evidence does not show that the requisite factors under Thun are present, and referral of the hypertension claim for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted in this case.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a service-connected disability.  As the Board has fully considered all pertinent symptoms in evaluating the disability, and evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a higher evaluation includes a claim for a total rating based on individual unemployability when a veteran claims an inability to work or there is cogent evidence of unemployability due to service-connected disabilities.  In the present case, a specific claim for TDIU is under appeal and remanded as addressed below.

III.  Withdrawal of Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

At the time of the August 2016 hearing, the Veteran expressed her desire to withdraw the appeal for the issues of entitlement to increased evaluations for right foot scars, a left foot disability, and human papillomavirus.  The transcript has been reduced to writing and is of record.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to these issues.  38 C.F.R. § 20.204 (c).  Accordingly, the Board does not have jurisdiction to review these issues, and they must be dismissed.


ORDER

Entitlement to an initial compensable rating for hypertension is denied.

The appeal of the claim of entitlement to an increased rating in excess of 20 percent for scars, post operative, right foot is dismissed.  

The appeal of the claim of entitlement to a compensable evaluation for bunion of the left foot is dismissed.  

The appeal of the claim of entitlement to a compensable evaluation for human papilloma virus genital warts is dismissed.  


REMAND

Service connection for migraines, right shoulder condition, and bilateral ankle conditions

The claims of entitlement to service connection for migraines, a right shoulder condition, and bilateral ankle conditions are remanded for further development, including collection of recent treatment records and providing the Veteran with VA examinations.

The Veteran contends that her migraines have been on-going since her separation from service.  STRs reflect a complaint of headaches following a motor vehicle accident in 1998.  The Veteran stated doctors told her while she was in service that a build-up of fluid around her pituitary gland could be the cause of her headaches.  A February 2003 MRI documented a normal pituitary gland with compression due to fluid.  The Veteran also alleges that her migraines are secondary to her service-connected menorrhagia.  A VA examination has not been conducted in conjunction with this claim.

The Veteran is currently diagnosed with a migraine disorder and the evidence reflects that an injury or event occurred in service which may be related; therefore, an examination is warranted.  38 C.F.R. § 3.159(c)(4).  The VA examiner should address the Veteran's claims of entitlement on direct and secondary theories.

The Veteran further contends that she suffers from a right shoulder condition.  An August 2010 VA examination found no current diagnosis related to the right shoulder.  The Veteran stated that the right shoulder pain has existed since straining the shoulder in 1998 while in service.  At the August 2016 hearing, the Veteran reported receiving treatment for her right shoulder condition from Dr. M. at the Sumter VAMC.  

The Veteran alleges current treatment for her right shoulder condition; therefore, a remand is warranted in this case to obtain the recent treatment records which may contain a current diagnosis.  38 C.F.R. § 3.159(c)(2).  After these records have been associated with the claims file, the Veteran should be afforded a VA examination to assess her right shoulder; the examiner should also address the Veteran's description of right shoulder pain on a continuous basis since the injury in service.

The Veteran also contends that service connection is warranted for left and right ankle conditions.  An August 2010 VA examination found no current diagnosis for either ankle.  The left ankle was sprained in service; the Veteran also contends that both ankle conditions are secondary to her service-connected right foot hallux valgus and lumbar spine disorders.  The right ankle is also claimed as secondary to her service-connected right knee disability.  At the August 2016 hearing, the Veteran reported receiving treatment for both ankles from Dr. M. at the Sumter VAMC.  

The Veteran alleges current treatment for her ankle conditions; therefore, a remand is warranted in this case to obtain the recent treatment records which may contain a current diagnosis.  38 C.F.R. § 3.159(c)(2).   After these records have been associated with the claims file, the Veteran should be afforded a VA examination to assess the condition of her ankles; the examiner should address the Veteran's claims of entitlement on direct and secondary theories as described above.

Service connection for radiculopathy of the bilateral upper and lower extremities

The Veteran contends that service connection is warranted for radiculopathy of the bilateral upper and lower extremities, to include as secondary to her service-connected cervical and lumbar disabilities, respectively. 

A December 2011 VA examination of the lower extremities found no radicular pain or other signs due to radiculopathy.   A December 2013 VA examination noted the Veteran's complaints of sharp, stabbing pains and needle pricks in both legs from the thighs to her feet, as well as intermittent numbness, tingling, and weakness in her legs. No radiculopathy was found.  An April 2014 VA examination found that the upper, middle, and lower radicular groups were normal. 

At the August 2016 hearing, the Veteran reported that an appointment was scheduled with the Sumter VAMC later that month for treatment of her radiculopathy. The Veteran alleges current treatment for her radiculopathy; therefore, a remand is warranted to obtain the recent treatment records which may contain a current diagnosis.  38 C.F.R. § 3.159(c)(2).   

The Board notes that the April 2014 VA examination found moderate incomplete paralysis of the left and right median nerve.  July 2014 VA treatment records contained a note regarding Carpal Tunnel Syndrome (CTS) as well.  The Veteran was denied service connection for CTS in a June 2014 rating decision.  She submitted a notice of disagreement later that month; however, in March 2016, she submitted a written request to withdraw the CTS claim; accordingly, that issue is not before the Board.

Increased evaluation for right foot hallux valgus

The Veteran contends that the currently assigned 10 percent rating does not accurately reflect the severity of her right foot disability.  She most recently underwent VA examination for this condition in December 2011.  At the August 2016 Board hearing, she stated that the condition had worsened since the time of the previous examination.  The Veteran described pain upon walking, as well as frequent medication to address the condition. 

Given the testimony regarding the worsening of the disability since the December 2011 VA examination, the issue of an increased disability evaluation for the right foot hallux valgus is remanded to obtain recent treatment records and a VA examination to assess the current nature and severity of the disability.


Increased evaluations for left shoulder and bilateral knees 

The Veteran was afforded VA examinations in conjunction with her claims for increased evaluations of her left shoulder and bilateral knees in September 2009, October 2009, and December 2011.  

Subsequent to these examinations, the Court held that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  The Veteran will be afforded additional examinations. 

Increased evaluation for menorrhagia, to include a TTR post-surgery in May 2013

The Veteran contends that the currently assigned 30 percent evaluation for menorrhagia does not accurately reflect the severity of the disability.  Additionally, she seeks a TTR due to her May 2013 surgery associated with menorrhagia.

The Veteran was initially assigned a 10 percent disability rating for menorrhagia effective January 18, 2003.  In July 2009, she submitted a claim for an increased evaluation.  A January 2010 rating decision assigned a 30 percent disability rating effective July 7, 2009.  During the pendency of the appeal, an April 2014 rating decision assigned a temporary evaluation of 100 percent effective May 8, 2013, the date of the surgery.  The 30 percent rating resumed effective July 1, 2013. 

The Veteran underwent a VA examination in conjunction with this claim in September 2009.  She described problems with her periods since 2001, including abnormally long duration of five to seven days with heavy bleeding and cramping.  

In a January 2010 statement, the Veteran described pelvic pain, irregular and heavy bleeding uncontrolled by medication.  She stated the symptoms had not stopped since service; instead, they had worsened.  In her December 2010 notice of disagreement, she described her cycles as irregular with heavy blood clots and cramps, accompanied by headaches and nausea.  The Veteran also listed her multiple medications, including ferrous sulfate for iron and blood loss. 

In a statement accompanying her July 2011 substantive appeal, the Veteran described her uncontrollable, irregular, heavy bleeding associated with clots, nausea, and cramps.  She stated she was stressed and unable to sleep well because of the disability and associated medications.  

In a December 2011 statement, the Veteran stated that her menorrhagia had worsened and was lasting continuously for 45 to 50 days. She described taking an additional medication necessary to stop the bleeding.  Accompanying symptoms were headaches, bladder changes, and pain in her back, legs, and feet.  

In September 2011, the Veteran reported that her primary care provider had referred her to an outside doctor for a second opinion on her uncontrollable bleeding.  Both doctors agreed that her fibroids were in an unusual position and suggested surgery.  She repeated her description of bleeding lasting for three to four months at a time, with heavy flow, clots, headaches, and nausea. She also described symptoms of dizziness, blurred vision, and sensitivity to lights and sounds.  

Treatment records from Clarendon Memorial Hospital showed that the Veteran was admitted on November 2, 2011.  A pelvic ultrasound revealed lobular uterine enlargement consistent with fibroid uterus.  She was discharged the same day.  Tuomey Healthcare records from January 2012 reflect that the Veteran was admitted to the emergency room for heavy vaginal bleeding, but discharged that same day after receiving pain medication and instructions to follow up with her primary care provider.

Private treatment records from Dr. S. in July 2012 contain the Veteran's report of irregular periods, occurring every 12 to 45 days and lasting 12 to 45 days, with heavy flow and pain. The Veteran denied fatigue, stress, vision issues, headaches, and nausea.

VA treatment records from May 2013 reflect that the Veteran was hospitalized from May 8, 2013 to May 12, 2013 for abdominal myomectomy surgery.  She submitted a statement dated May 18, 2013, which stated that she had the surgery to stop her uncontrollable bleeding, fix her uterus, and remove fibroids.  The Veteran described a convalescence period of six to eight weeks. Treatment notes from the Columbia VAMC in May and June 2013 showed that she was healing well and returned to normal activities.

In July 2013, Dr. R. submitted a letter in which he relayed the Veteran's history of heavy prolonged menstrual bleeding resulting in pain, fatigue, anemia, missed work, and emotional distress.  

A VA examination in December 2013 documented the Veteran's report of spotting and discharge without cyclic bleeding.  She denied heaving bleeding, but reported irregular menstruation.  The examiner noted a history of iron deficiency anemia and sickle cell trait, but stated that she was not anemic per an August 2013 complete blood count (CBC). 

In January 2015 VA treatment records, the Veteran reported being satisfied that she no longer experienced prolonged bleeding after starting a new medication in October 2014.  She reported normal periods in October and December 2014, although an abnormal interval was noted due to no cycle in November 2014 or January 2015.  The Veteran stated she was "very happy" on the new medication and hoped to continue.

At the DRO hearing in March 2016, the Veteran stated that her menorrhagia had not worsened since the surgery in 2013.  She described bleeding monthly, but with a lighter flow.  

In her testimony before the Board in August 2016, the Veteran stated that the medication was not working perfectly, and that she had good and bad months.  She described her cycle as irregular, sometimes skipping and some heavier than others.  She stated that she suffered from migraines and stomach cramps due to the menorrhagia. 

As described above, the Veteran has provided significant detail regarding her menorrhagia, including description of changes in nature and severity since surgery in May 2013 and new medication in October 2014.  Accordingly, in this case, the Board finds that a remand is necessary to obtain recent treatment records and afford the Veteran a contemporaneous examination to determine the current severity of her menorrhagia.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

TDIU

In light of the remand of the claims of entitlement for increased evaluations for menorrhagia, shoulder, foot, and bilateral knees, the Board finds that the claim of entitlement to TDIU must also be remanded, as the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment for the Veteran, to include Dr. M.'s treatment at the Sumter VAMC.

2.  Contact the Veteran and afford her the opportunity to identify any relevant medical records by name, address, and dates of treatment or examination.  Subsequently, and after securing the proper authorizations where necessary, obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the claims file.

3.  If any treatment records, either VA or non-VA, cannot be obtained after reasonable efforts, issue a formal determination documented in the claims file that such records do not exist or that further efforts to obtain such records would be futile.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, per 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

4.  After completion of the above, schedule the Veteran for examinations to address entitlement to service connection for migraines, a right shoulder disorder, and bilateral ankle conditions, as well as increased evaluations for bilateral knee disabilities, a left shoulder disability, right foot hallux valgus, and menorrhagia.  The examiner(s) should note in the examination report that the claims folder and the REMAND have been reviewed.  All indicated tests should be performed and all findings should be reported in detail.

The entire claims file, to include a copy of this REMAND, must be made available to the examiner(s).  The examiner is asked to review all pertinent records and evidence associated with the claims file and address the following:

a.  Schedule the Veteran for the appropriate VA examinations to determine the nature and etiology of the migraines, right shoulder condition, and bilateral ankle conditions.  The examiner should address the Veteran's theory of entitlement to service connection for migraines directly due to service and on a secondary basis due to service-connected menorrhagia.  The examiner should comment on the findings of the February 2003 MRI in regards to the migraines, as well as the Veteran's lay statements regarding right shoulder pain on a continuous basis since the injury in service.  Finally, the examiner should address the Veteran's contention that both ankle conditions are directly due to service or secondary to her service-connected right foot hallux valgus and lumbar spine disorders and that the right ankle is also secondary to her service-connected right knee disability.  

b.  Schedule the Veteran for a VA examination to determine the nature and severity of her service-connected right foot hallux valgus.  The examiner should address the Veteran's statements regarding the worsening of the condition since the previous examination.  The examiner is also asked to comment on the effect of the right foot disability on the Veteran's ability to perform sedentary and manual types of work, and provide a full description of the effects of the service-connected disability upon the Veteran's ordinary activity.

c.  Schedule the Veteran for a VA examination to determine the nature and severity of her service-connected left shoulder condition and bilateral knee conditions.  In order to comply with the Court's precedential decision in Correia, the examiner must test and record the range of motion for BOTH shoulders and knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner is reminded that he or she should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination.  The examiner is also asked to comment on the effect of the left shoulder and bilateral knee disabilities on the Veteran's ability to perform sedentary and manual types of work, and provide a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity.

d.  Schedule the Veteran for a VA examination to determine the nature and severity of her service-connected menorrhagia.  The examiner should address the Veteran's lay statements regarding her symptoms and describe the nature and severity of all manifestations of the Veteran's menorrhagia disability.  

Additionally, the examiner must address whether the Veteran's complaints of (1) nausea, (2) dizziness, (3) blurred vision, (4) sensitivity to lights and sounds, (5) fatigue, and (6) anemia, are symptoms of the menorrhagia. 

The examiner is also asked to comment on the effect of the menorrhagia on the Veteran's ability to perform sedentary and manual types of work, and provide a full description of the effects of the service-connected disability upon the Veteran's ordinary activity. 

The examiner(s) is/are requested to provide a clear rationale and explain in detail the underlying reasoning for any opinions expressed.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If an examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  Review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the above and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


